               Case 18-12012-LSS           Doc 236        Filed 10/26/18        Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

 -------------------------------------------------------- X
In re:                                                    :

OPEN ROAD FILMS, LLC., et al., 1                          :                           Chapter 11

                           Debtors.                       :                           Case No. 18-12012 (LSS)
                                                          :
                                                                                      (Jointly Administered)
                                                         :
-------------------------------------------------------- X

                           NOTICE OF APPEARANCE AND
                       REQUEST FOR SERVICE OF DOCUMENTS

                  PLEASE TAKE NOTICE that Kasima, LLC (the “Kasima”), by and

through its undersigned counsel, hereby appears in the captioned case pursuant to 11

U.S.C. § 1109(b) and requests, pursuant to Federal Rules of Bankruptcy Procedure 2002,

3017, 9007 and 9010, that copies of all notices and pleadings given or filed in the

captioned case and all adversary and related proceedings be given and served upon the

persons listed below at the following addresses:


Vadim J. Rubinstein, Esq.                              Michael Politi
LOEB & LOEB LLP                                        KASIMA, LLC
345 Park Avenue                                        100 Enterprise Drive, Suite 505
New York, New York 10154                               Rockaway, New Jersey 07866
Telephone: 212-407-4000                                Phone: (201) 252-4152
Facsimile: 212-407-4990                                Fax: (201) 252-4215
Email: vrubinstein@loeb.com                            E-mail: mike@dcip.com
                                                              mark@dcip.com




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
follows: Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions
LLC (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire
Productions LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles,
CA 90067.

17009994.1
922222-11037
               Case 18-12012-LSS      Doc 236      Filed 10/26/18      Page 2 of 4



                  PLEASE TAKE FURTHER NOTICE that the foregoing demand includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading

or request, whether formal or informal, written or oral and whether transmitted or

conveyed by mail, e-mail, facsimile, telephone, telegraph, telex, or otherwise filed or

made with regard to the captioned case and proceedings therein.

                  PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service of Documents shall not be deemed or construed to be a consent or

waiver by Kasima: (1) to the personal jurisdiction of the Bankruptcy Court; (2) to have

final orders in non-core matters entered only after de novo review by a District Court

Judge; (3) of the right to trial by jury in any proceeding so triable in this case or any case,

controversy, or proceeding related to this case; (4) to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal; or (5) of

any other rights, claims, actions, setoffs, or recoupments to which Kasima is or may be

entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments, Kasima expressly reserves.




17009994.1
922222-11037
               Case 18-12012-LSS   Doc 236   Filed 10/26/18   Page 3 of 4




Dated: New York, New York
       October 26, 2018
                                         LOEB & LOEB, LLP

                                                /s/ Walter H. Curchack
                                         By:    Walter H. Curchack, Esq.
                                         Vadim J. Rubinstein
                                         345 Park Avenue
                                         New York, New York 10154
                                         Telephone:    (212) 407-4000
                                         Facsimile:    (212) 407-4990

                                         Bernard R. Given II
                                         10100 Santa Monica Blvd.
                                         Los Angeles, CA 90067
                                         (310) 282-2000


                                         Counsel for Kasima, LLC




17009994.1
922222-11037
               Case 18-12012-LSS     Doc 236     Filed 10/26/18     Page 4 of 4




                              CERTIFICATE OF SERVICE


         I, Walter H. Curchack, hereby certify that on the 26th day of October, 2018, a true

and correct copy of the above Notice of Appearance and Request for Service of

Documents was served electronically concurrently with the filing of this Certificate of

Service on the parties who have requested electronic notification of filings via the

Bankruptcy Court’s CM/ECF notification.

Dated: New York, New York
       October 26, 2018


                                                      /s/ Walter H. Curchack
                                              By:     Walter H. Curchack, Esq.




17009994.1
922222-11037
